DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on December 17, 2020.  Claims 1 and 13 are amended.  Claims 2, 3, 9-12, 14, 17, and 18 are cancelled.  Claims 1, 4-8, 13, 15, and 16 are pending in the case.  Claims 1 and 13 are the independent claims.  
This action is final.

Applicant’s Response
In Applicant’s response dated August 28, 2020, Applicant amended the claims in response to the rejection of the claims under 35 USC 103 contained in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant’s arguments are persuasive in part. 
Applicant argues that Bang, Pan, and Lee, fails to teach or suggest the independent claims as amended, such as “wherein a first part of the UI screen overlaps with the first area, and a second part of the UI screen, different than the first part, overlaps the second area.”    This argument is persuasive.
arguments are not persuasive.
Applicant’s arguments appear to focus exclusively on Fig. 8 of Lee (which was not cited in the rejection) and its associated description (which was only cited with regard to the example that a functional icon displayed on the screen can cause switching between sound output methods for an application), while ignoring every other cited portion of Lee (as reproduced below, such as with respect to Figs. 12 and 13, which provide their own descriptions regarding the switching of sound output methods utilizing displayed icons).
However, the previous office action cited a combination of Bang and Pan, and not Lee, as teaching the limitation “providing a user interface (UI) for changing the sound output methods of the first application and the second application between the first area and the second area, wherein the UI screen includes a button for selecting a sound output device for the first application or the second application.”  As cited in the previous office action, Bang clearly teaches providing a user interface (UI) screen for changing the sound output methods of e.g. paragraph 0155, describing Fig. 13 as showing control window SA for controlling output, e.g. volume, of a plurality of applications including MP3 Application A1 executing along with (as cited above with respect to paragraph 0136) navigation application A2 in corresponding areas A1-4 of control window SA); moreover, although Bang does not explicitly disclose that the user interface (UI) screen for changing the sound output methods of the first application and the second application is provided/displayed between the first area and the second area, Pan clearly teaches this limitation (e.g. paragraph 0055, separation bar 29 (i.e. as shown in Fig. 2) allows user to touch separation bar 29 to trigger system commands, including “mute the audio of one window”; i.e. as shown in Fig. 2, the device of Pan displays two simultaneously executing applications in two separate windows displayed in separate regions of the screen with a separation bar displayed in between the two windows/areas, and the separation bar is configured to change the sound output of the applications, such as by muting the audio of the windows and is therefore a user interface for changing sound output methods).  As cited, both Bang and Pan clearly teach user interfaces for changing sound output methods of both first and second applications.  
In addition, despite Applicant’s assertion to the contrary, at least Fig. 13(b) of Lee also teaches user interfaces for changing sound output methods of both the first (broadcasting) and second (broadcasting) applications within the same UI (e.g. Fig. 13(b), interface 45 for controlling volume of call voice output, interface 50 of controlling level of audio signal output before the call (i.e. background multimedia, that is the broadcast audio), along with function icons 32, etc.).  Although Figure 13 and its associated description were cited in the previous office action, Applicant has provided no discussion, or even acknowledgement, of these in Applicant’s response.
Applicant additionally argues that Lee “does not even teach or suggest the claimed ‘button’, i.e. fails to teach or suggest ‘wherein the UI screen includes a button for selecting a sound output device for the first application or the second application;’ ‘receiving a plurality of inputs through the button, wherein a different sound output device is selected with each input through the button;’ either alone or as combined.”  Applicant appears to again base this argument on Fig. 8 of Lee and its associated description, concluding that in Lee, changing the sound output method is a function of whether the device is closed or open and has nothing to do with the button on the UI screen as claimed.

wherein the UI screen includes a button for selecting a sound output device for the first application or the second application (e.g. col. 8, lines 29-53, describing Fig. 6, executing specific application such as broadcasting application through first screen, second screen, using first and second touch screens as single screen; receiving call and providing GUI for the received call on the first touch screen or the second touch screen; col. 9 lines 41-46, when received call is connected, displaying icons 32 corresponding to functions with respect to the connected call on the first or second touch screen, including a function of switching the normal mode and the speaker phone mode to each other (where this selection/switching includes a switching of applicable audio devices for the telephone application as explained below); col. 11 lines 41-44, function icon displayed on the first or second touchscreen; Figs. 12(b) and 13(b), showing that the function icons 32 are displayed along the bottom of the screen of the phone application; i.e. the upper and lower touchscreens are operated as a single screen and, in an embodiment where the phone call application is displayed on the upper screen and the other application is displayed on the lower screen, the function icon for switching between normal and speaker modes would be displayed along the bottom edge of the upper screen, i.e. in an area/screen  (i.e. area where icons 32 are displayed) which is between the area where the phone application user interface screen is displayed (i.e. area including information 30 of the phone call) and an area where the other application user interface screen is displayed (i.e. area 10 displaying broadcasting application content));
receiving a plurality of inputs through the button, wherein a different sound output device is selected with each input through the button (e.g. col. 9 lines 6-10, in the normal mode, voice signal received from person who makes the call is output through a receiver; in the speaker phone mode, the voice signal received from the person who makes the call is output through a speaker; col. 11 lines 41-44, switching between normal mode and speaker phone mode is performed by touching a function icon displayed on the first or second touchscreen; i.e. where a first input to the function icon causes a selection of a sound output device which is different from a currently selected sound output device, a second input to the function icon causes a selection of a sound output device which is different from the sound output device selected by the first input, etc., such as selecting a receiver as a sound output device based on a first input to the function icon, selecting a speaker as a different sound output device based on a second input to the function icon, etc.);
determining the sound output device associated with the first application or the second application, based on a number of the received inputs through the button (e.g. col. 11 lines 41-44, switching between normal mode and speaker phone mode is performed by touching a function icon displayed on the first or second touchscreen; i.e. continuing with the example discussed above, if a single input is received to the function icon, the application is placed in normal mode and a first sound output device, such as a receiver, is determined to be the sound output device for the telephone call application; if two inputs were received to the function icon, the application is placed in the speaker phone mode and a second sound output device, such as a speaker is determined to the be sound output device for the telephone call application, etc.; that is, user inputs to the function icon cause the sound output device for the telephone call application to be switched back and forth between at least a receiver sound output device and a speaker sound output device, and which one of the sound output devices is currently determined to be the applicable device is based on how many times the user has pressed the function icon).
That is, Lee clearly teaches that the user may utilize a displayed function icon in order to switch between normal mode and speaker phone mode, which causes a switching of audio output between a speaker and a receiver, and where each input of a plurality of inputs (i.e. at least two) therefore causes the selection of a different sound output device (i.e. a first input causing selection of, e.g., a speaker and a second input causing selection of, e.g., a receiver), including in a situation where two applications are concurrently executing in two different windows, such as is displayed in Figs. 12 and 13 (which Applicant does not acknowledge).  Lee explicitly states that the icon is utilized to perform this switching, contrary to Applicant’s argument that this has nothing to do with the icon.  Therefore, this argument is not persuasive.  Examiner notes, though it is or the second application” (emphasis added).  Therefore, the claims appear to require only that the button allow for selecting among sound output devices for a single application, either the first application or the second application, and not that the button allows for selecting among sound output devices for multiple applications.  In addition, while the claims recite “changing the sound output methods…between the first area and the second area,” the limitation “between” appears to denote a display location for the UI screen, and not a requirement for how the changing of the sound output methods is to be performed.    
As discussed above, Applicant’s arguments are persuasive in part, and the previous rejection is withdrawn.  However, new grounds of rejection are provided below.

Claim Objections
Claim 13 is objected to because of the following informalities:  
the claim recites, on line 10, “a user interface (UI) for changing the sound output…” where “a user interface (UI) screen for changing the sound output…” was perhaps intended.  
Appropriate correction is required.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, 5, 7, 8, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bang (US 20130179784 A1) in view of Pan et al. (US 20150074589 A1), further in view of Lee (US 8265705 B2), further in view of Wakeyama et al. (US 9292192 B2).
With respect to claims 1 and 13, Bang teaches an electronic device, comprising:
a processor (e.g. paragraph 0071, processors, implemented by controller 180);
a display configured to output a screen under control of the processor (e.g. paragraph 0048, display 151 displays information processed by mobile terminal
a memory operatively connected with the processor (e.g. paragraph 0064, memory 160 stores programs for operations of controller; Fig. 1, showing memory 160 connected to controller 180); and
a speaker module configured to output a sound (e.g. paragraph 0059, audio output module 152 may include a speaker),
wherein the processor is configured to perform a sound outputting method executed in an electronic device, the method comprising:
storing sound output methods based on a first application and a second application executing in the electronic device or categories of the first application and the second application (e.g. paragraph 0101, plurality of sound sources stored; sound sources contained in various types of content including navigation system, TTS, video calling, games, alarms, ringtones, messages, etc.; paragraph 0181, sound sources associated with navigation application, MP3 application, call, etc.; Fig. 7, indicating categorization of sound sources as at least content sound and system sound; paragraph 0175, display of control window SA adjusted, indicating ratio of output of plurality of sound sources to be adjusted; paragraph 0177, adjusting volume of specific application; paragraph 0181, as shown in Fig. 20, illustrating stored plurality of sound sources associated with output units; paragraph 0183, outputting a specific sound source to a specific output device, which is controlled by the user, who may additionally control the volume of the sound output by the specific output device; paragraph 0064, temporarily storing output data, i.e. adjustments to sound data such as volumes for a plurality of applications, and associations/volumes of particular sound output devices with respect to the plurality of applications, in memory while applications are executing); 
referring to the stored sound output methods if the first application and the second application are executing (e.g. paragraph 0133, referring to Fig. 9, outputting different types of sound sources with image associated with specific sound source is on display; paragraph 0135 running navigation application and outputting route guidance sound source; paragraph 0136, running MP3 playback application and associated second content sound source, music, where the MP3 playback application is run along with, i.e. simultaneously, with the navigation application; paragraph 0137, other sound sources; i.e. system determines associated sounds for output while executing applications; paragraph 0181, plurality of sound sources stored/associated with applications; paragraph 0183, outputting specific sound source associated with specific application to specific associated output device);
if the first application and the second application are executing, providing a user interface (UI) screen for changing the sound output methods of the first application and the second application (e.g. paragraph 0155, describing Fig. 13 as showing control window SA for controlling output, e.g. volume, of a plurality of applications including MP3 Application A1 executing along with (as cited above with respect to paragraph 0136) navigation application A2 in corresponding areas A1-4 of control window SA);
determining a sound output device associated with the first application or the second application, from among a plurality of sound output devices (e.g. paragraph 0180, controlling sound sources to correspond to specific output device; paragraph 0183, controller controlling specific sound source to corresponding to specific output device and outputting sound sources associated with various applications to various corresponding output devices; i.e. the controller determines, on the basis of stored properties, such as shown in Fig. 20 and discussed as being controlled by the user in paragraph 0183, that a particular sound source associated with a specific application, is also associated with a particular device, and outputs the particular sound source to the particular device); and
outputting a sound associated with the first application or the second application by using the sound output device, wherein the sound output device is one of an internal speaker of the electronic device (i.e. the speaker module with respect to claim 13) or an external speaker (e.g. Fig. 20 and paragraph 0182, plurality of output devices including earphone, Bluetooth earphone, and speaker, i.e. a speaker of audio output module 152 as described in paragraph 0059, where at least a speaker of audio output module 152 is interpreted as equivalent to an internal speaker of the device and a Bluetooth earphone is interpreted as equivalent to an external speaker; paragraph 0183, controlling specific sound source to correspond to specific output device, outputting plurality of sound sources associated with respective plurality of applications to be output to respective plurality of devices; i.e. where a user has assigned particular applications to be output to particular devices, the system outputs the sound sources associated with the applications at the designated volumes and to the designated respective devices).
Bang does not explicitly disclose 
that the first application and the second application are executing in a multi-window screen, wherein the first application is displayed in a first area of the multi-window screen and the second application is displayed in a second area of the multi-window screen, and 
that the user interface (UI) screen for changing the sound output methods of the first application and the second application is provided/displayed between the first area and the second area.
However, Pan teaches:
that the first application and the second application are executing in a multi-window screen, wherein the first application is displayed in a first area of the multi-window screen and the second application is displayed in a second area of the multi-window screen (e.g. paragraph 0051, describing Fig. 2, first application software 41 shown in first window 43 and second application software 42 shown in second window 44), and 
that the user interface (UI) screen for changing the sound output methods of the first application and the second application is provided/displayed e.g. paragraph 0055, separation bar 29 (i.e. as shown in Fig. 2) allows user to touch separation bar 29 to trigger system commands, including “mute the audio of one window”; i.e. as shown in Fig. 2, the device of Pan displays two simultaneously executing applications in two separate windows displayed in separate regions of the screen with a separation bar displayed in between the two windows/areas, and the separation bar is configured to change the sound output of the applications, such as by muting the audio of the windows and is therefore a user interface for changing sound output methods).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Bang and Pan in front of him to have modified the teachings of Bang (directed to a method of controlling sound output from a plurality of sound sources such as two or more simultaneously executing applications), to incorporate the teachings of Pan (directed to a device having a dual window displaying function including a user interface object for triggering system commands with respect to the windows such as audio control) to include the capability to display two simultaneously executing applications (e.g. the simultaneously executing navigation and MP3 applications of Bang) in two separate windows in two separate areas of the screen, and to display the user interface screen for controlling the sound outputs of the applications (i.e. the UI screen of Bang for controlling audio output/volume of the applications, and the similar separation bar of Pan which is configured to receive a user touch to control audio output of the windows) between the two windows displaying the two simultaneously executing applications.  One of ordinary skill would have been motivated to perform such a modification in order to take advantage of larger screens in mobile devices by enabling a user to control two applications on the same display screen, avoiding the user inconveniently having to exit a first application in order to operate a second application, while also splitting the displaying regions of the two applications as described in Pan (paragraphs 0002-0003, 0055).
Bang and Pan do not explicitly disclose:
wherein the UI screen includes a button for selecting a sound output device for the first application or the second application;
receiving a plurality of inputs through the button, wherein a different sound output device is selected with each input through the button;
determining the sound output device associated with the first application or the second application, based on a number of the received inputs through the button.
However, Lee teaches:
wherein the UI screen includes a button for selecting a sound output device for the first application or the second application (e.g. col. 8, lines 29-53, describing Fig. 6, executing specific application such as broadcasting application through first screen, second screen, using first and second touch screens as single screen; receiving call and providing GUI for the received call on the first touch screen or the second touch screen; col. 9 lines 41-46, when received call is connected, displaying icons 32 corresponding to functions with respect to the connected call on the first or second touch screen, including a function of switching the normal mode and the speaker phone mode to each other (where this selection/switching includes a switching of applicable audio devices for the telephone application as explained below); col. 11 lines 41-44, function icon displayed on the first or second touchscreen; Figs. 12(b) and 13(b), showing that the function icons 32 are displayed along the bottom of the screen of the phone application; i.e. the upper and lower touchscreens are operated as a single screen and, in an embodiment where the phone call application is displayed on the upper screen and the other application is displayed on the lower screen, the function icon for switching between normal and speaker modes would be displayed along the bottom edge of the upper screen, i.e. in an area/screen  (i.e. area where icons 32 are displayed) which is between the area where the phone application user interface screen is displayed (i.e. area including information 30 of the phone call) and an area where the other application user interface screen is displayed (i.e. area 10 displaying broadcasting application content));
receiving a plurality of inputs through the button, wherein a different sound output device is selected with each input through the button (e.g. col. 9 lines 6-10, in the normal mode, voice signal received from person who makes the call is output through a receiver; in the speaker phone mode, the voice signal received from the person who makes the call is output through a speaker; col. 11 lines 41-44, switching between normal mode and speaker phone mode is performed by touching a function icon displayed on the first or second touchscreen; i.e. where a first input to the function icon causes a selection of a sound output device which is different from a currently selected sound output device, a second input to the function icon causes a selection of a sound output device which is different from the sound output device selected by the first input, etc., such as selecting a receiver as a sound output device based on a first input to the function icon, selecting a speaker as a different sound output device based on a second input to the function icon, etc.);
determining the sound output device associated with the first application or the second application, based on a number of the received inputs through the button (e.g. col. 11 lines 41-44, switching between normal mode and speaker phone mode is performed by touching a function icon displayed on the first or second touchscreen; i.e. continuing with the example discussed above, if a single input is received to the function icon, the application is placed in normal mode and a first sound output device, such as a receiver, is determined to be the sound output device for the telephone call application; if two inputs were received to the function icon, the application is placed in the speaker phone mode and a second sound output device, such as a speaker is determined to the be sound output device for the telephone call application, etc.; that is, user inputs to the function icon cause the sound output device for the telephone call application to be switched back and forth between at least a receiver sound output device and a speaker sound output device, and which one of the sound output devices is currently determined to be the applicable device is based on how many times the user has pressed the function icon).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Bang, Pan, and Lee in front of him to have modified the teachings of Bang (directed to a method of controlling sound output from a plurality of sound sources such as two or more simultaneously executing applications) and Pan (directed to a device having a dual window displaying function including a user interface object for triggering system commands with respect to the windows such as audio control), to incorporate the 
Bang, Pan, and Lee do not explicitly disclose wherein a first part of the UI screen overlaps with the first area, and a second part of the UI screen, different than the first part, overlaps with the second area.  However, Wakeyama teaches wherein a first part of the UI screen overlaps with the first area, and a second part of the UI screen, different than the first part, overlaps with the second area (e.g. Figs. 8B-C, showing UI screens containing audio output control interfaces such as seek bar 58 for microphone volume control and seek bar 59 for speaker volume control both of which have a first, upper, part which overlaps a first area of the screen containing a moving image 55 and a second, lower, part which overlaps a second area of the screen containing various icons including at least camera icon 51, where both moving image 55 and camera icon 51 are shown to be partially obscured by seek bars 58 and 59 and are therefore overlapped by them; see also Figs. 9A-C, 10A-C, and 11A-C, in which various other audio-output related UI screens are displayed overlapping upper and lower areas of the display).

With respect to claim 4, Bang in view of Pan further in view of Lee, further in view of Wakeyama teaches all of the limitations of claim 1 as previously discussed and Bang further teaches wherein providing the UI screen comprises outputting a list of applications being executed in the electronic device (e.g. Fig. 13, showing list of MP3, Navigation, Alarm, and Bell applications; paragraphs 0135-0137, indicating that the navigation application is currently running in the foreground while the MP3 application and system sound sources (alarm and bell associated with remaining battery power and incoming call respectively) are running in the background; Fig. 20, described as a control window in paragraph 0179, showing list of navigation, MP3, and dialogue applications).
With respect to claim 5, Bang in view of Pan further in view of Lee, further in view of Wakeyama teaches all of the limitations of claim 1 as previously discussed and Bang further teaches wherein providing the UI screen comprises outputting a list of applications which use a sound source stored in the electronic e.g. Fig. 20, described as a control window in paragraph 0179 which appears to provide the user the capability to control the output of a specific sound source to a specific output device as described in paragraph 0183, showing a list of applications and their associated sound sources; paragraph 0181, plurality of sound sources may be stored).
With respect to claims 7 and 16, Bang in view of Pan further in view of Lee, further in view of Wakayama teaches all of the limitations of claims 1 and 13 as previously discussed and Bang further teaches wherein providing the UI screen comprises providing an option for setting whether to output the sound associated with the executing application, an output level of the sound associated with the executing application (e.g. paragraph 0157, controlling volume of specific application in corresponding area of control window SA using volume control bar SB; paragraph 0177, dragging boundary with specific area to boundary of another area, adjusting volume of specific application corresponding to the specific area to “0”; i.e. the control areas of the particular applications enable adjusting both volume level of each particular application and, by reducing the volume to “0,” whether to output any sound at all for a particular application), and a tone of the sound associated with the executing application (e.g. paragraph 0200, user may touch specific area A1-A4 associated with particular application/sound source to control the output of the sound source more finely; paragraph 0201, long touch on area causes equalizer for corresponding application sound output to be displayed; paragraphs 0202-0203, user may adjust sound output for particular frequencies with respect to volume and apparent distance using equalizer; paragraph 0205, sounds of different ranges output in accordance with control of equalizer; Figs. 30-32 and paragraphs 0210-0215, further describing how the user may adjust the tone of the selected sound source and associated application using the provided equalizer user interfaces).  
With respect to claim 8, Bang in view of Pan further in view of Lee, further in view of Wakeyama teaches all of the limitations of claim 1 as previously discussed and Bang further teaches wherein storing the sound output method comprises storing the sound output method in an internal memory of the electronic device (e.g. paragraph 0103, plurality of sound sources stored in memory 160; paragraph 0064, temporarily storing output data; paragraph 0031 and Fig. 1, memory 160 included in terminal).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of Pan, further in view of Lee, further in view of Wakeyama, further in view of Yerrace et al. (US 8406435 B2), further in view of Cohen et al. (US 8359389 B1).
With respect to claims 6 and 15, Bang in view of Pan further in view of Lee, further in view of Wakeyama teaches all of the limitations of claims 1 and 13 as previously discussed.  Although Bang teaches that applications are categorized (e.g. Fig. 7, showing at least system and application categories), Bang, Pan, and Lee not explicitly disclose wherein providing the UI screen comprises displaying a category based on classification of an application (app) market from which the executing application is downloaded.  However, Yerrace teaches wherein providing the UI screen comprises displaying a category (e.g. Fig. 4, described in col. 6 lines 18-26, generating UI 400 displaying audio submixes in a categorized manner).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Bang, Pan, Lee, Wakeyama, and Yerrace in front of him to have modified the teachings of Bang (directed to a method of controlling sound output from a plurality of sound sources), Pan (directed to a device having a dual window displaying function including a user interface object for triggering system commands with respect to the windows such as audio control), Wakeyama (directed to an application for performing a call between a mobile device and another device (such as a camera), along with associated sound output controls displayed on the user interface), and Lee (directed to a method of executing a call function/application in a mobile device capable of displaying two applications in two different areas, along with associated sound output controls for at least one of the applications), to incorporate the teachings of Yerrace (directed to audio submix management for a plurality of applications) to include the capability to display, on the UI, a plurality of categories for the controlled sound sources.  One of ordinary skill would have been motivated to perform such a modification in order to overcome limitations in the prior art by providing a centralized UI where a user may manipulate audio properties for collections of audio streams produced by multiple active applications as described in Yerrace (col. 2 line 58-col. 3 line 3).
Bang, Pan, Lee, and Yerrace do not explicitly disclose that the displayed category is based on classification of an application (app) market from which the e.g. col. 11 lines 28-37, determining applications are similar based on applications being assigned the same category of application programs as identified by developers for adding to software marketplace).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Bang, Pan, Lee, Wakeyama, Yerrace, and Cohen in front of him to have modified the teachings of Bang (directed to a method of controlling sound output from a plurality of sound sources), Pan (directed to a device having a dual window displaying function including a user interface object for triggering system commands with respect to the windows such as audio control), Lee (directed to a method of executing a call function/application in a mobile device capable of displaying two applications in two different areas, along with associated sound output controls for at least one of the applications), Wakeyama (directed to an application for performing a call between a mobile device and another device (such as a camera), along with associated sound output controls displayed on the user interface), and Yerrace (directed to audio submix management for a plurality of applications), to incorporate the teachings of Cohen (directed to monitoring application resource consumption) to include the capability to categorize applications and associated sound sources for output control purposes (as taught by both Bang and Yerrace) by using application marketplace categorizations as the categories (as taught by Cohen), where sound output of a plurality of applications indicates a metered consumption of a resource (i.e. proportions of total volume, particular output devices used as shown in Bang Figs. 8, 10, and 20), and metered consumption of resources may be normalized with respect to consumption by application category (as taught by Cohen col. 10 lines 16-17).  One of ordinary skill would have been motivated to perform such a modification in order to provide useful information to a user about levels of system resources demanded by applications and to normalize the consumption by application category as described in Cohen (col. 1 line 66-col. 2 line 5, col. 10 lines 16-17).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361,47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.